DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the plurality of support members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the at least one net" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 defines at least one sensor, it is unclear if this is the same sensor defined in Claim 15 which it depends on or if this is a different sensor in addition to the sensor in Claim 15.  As such the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24, 26, 28, 29, 31-36, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher (US PgPub #2018/0335779).
For Claim 1, figures 1A-13B of Fisher ‘779 disclose a counter-attack unmanned aerial vehicle (UAV) (102) for aerial neutralization of a target aerial vehicle, the counter attack UAV comprising a flight body; a flight control system (300) that controls flight of the counter attack UAV to intercept a detected target aerial vehicle (104); and an aerial vehicle capture countermeasure (134 and 140) carried by the flight body and operable to capture the detected target aerial vehicle.
For Claim 2, figures 1A-13B of Fisher ‘779 disclose that the counter attack UAV comprises at least one sensor (326, 328, and 330) configured to detect a position of the target aerial vehicle, the flight control system (300) comprising a flight controller (306) operable to control autonomous flight of the counter attack UAV based on a detected position of the target aerial vehicle.
For Claim 3, figures 1A-13B of Fisher ‘779 disclose a wireless communication device (308) supported by the flight body and communicatively coupled to an external aerial vehicle detection system (114 and 700), the communication device configured to receive command data from the external aerial vehicle detection system, the command data associated with the target aerial vehicle as detected by the external aerial vehicle detection system.
For Claim 4, figures 1A-13B of Fisher ‘779 disclose at least one camera (130) movably coupled to flight body, the at least one camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle.
For Claim 5, figures 1A-13B of Fisher ‘779 disclose that the flight control system (300) comprises a flight controller operable to control autonomous flight of the counter attack UAV based on the received command data to intercept the target aerial vehicle.
For Claim 6, figures 1A-13B of Fisher ‘779 disclose that the flight control system (300) comprises a central processing unit (CPU) (302) and a flight controller (306) in communication with one another, wherein the at least sensor comprises a camera (328) operable to detect a position of the target aerial vehicle, the camera operatively coupled to the CPU for processing data associated with the detected position to track a dynamic flight position of the target aerial vehicle, wherein the flight controller is configured to control autonomous flight of the counter attack UAV to intercept the dynamic flight position of the target aerial vehicle.
For Claim 7, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (134) configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle. 
For Claim 8, figures 1A-13B of Fisher ‘779 disclose that the flexible entangling element (134) is a net. 
For Claim 9, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claim 10, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises a plurality of support members connected to the weights (136) and at least one net coupled to the support members, wherein the plurality of support members and the net are collapsible when in the folded position. 
For Claim 11, wherein the plurality of support members and the net define a plurality of net capture zones when in the deployed position, each extending in different directions from each other to define a three dimensional zone of capture defined by the aerial vehicle capture countermeasure.
For Claim 12, figures 1A-13B of Fisher ‘779 disclose a restraint device (120) coupled to the aerial vehicle capture countermeasure, and configured to maintain the aerial vehicle capture countermeasure in the folded position, wherein the counter attack UAV is operable to actuate restraint device to move the aerial vehicle capture countermeasure to the deployed position.
For Claim 13, figures 1A-13B of Fisher ‘779 disclose a plurality of support members connected to the weights (136) comprises a first and second radial support member, wherein the at least one net portion (134)  couples the first and second radial support members together to form a three dimension zone of capture defined by the aerial vehicle capture countermeasure.
For Claim 14, figure 11 of Fisher ‘779 discloses a release mechanism coupling the flight body to the aerial vehicle capture countermeasure, the counter attack UAV operable to actuate the release mechanism to release the aerial vehicle capture countermeasure from the counter attack UAV after capturing the target aerial vehicle to deliver the captured target aerial vehicle to a particular location.
For Claim 15, figures 1A-13B of Fisher ‘779 disclose a system for detecting and neutralizing a target aerial vehicle, the system comprising: a counter attach UAV (102) comprising: a flight body; a flight control system (300) that controls flight of the counter attack UAV; and an aerial vehicle capture countermeasure (130 and 134) carried by the flight body, an aerial vehicle detection system comprising at least one detection sensor (326, 328, and 330) operable to detect a target aerial vehicle, and operable to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle by the counter attack UAV; wherein, in response to interception of the target aerial vehicle, the counter attack UAV is operable to capture the detected target aerial vehicle with the aerial vehicle capture countermeasure.
For Claim 16, figures 1A-13B of Fisher ‘779 disclose that the command data comprises target aerial vehicle detection data.
For Claim 17, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle detection system comprises an on-board aerial vehicle detection system comprising at least one sensor (326, 328, and 330) configured to detect a position of the target aerial vehicle, the flight control system comprising a flight control (306) operable to control autonomous flight of the counter attack UAV based on the detected position of the target aerial vehicle.
For Claim 18, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle detection system comprises an external aerial vehicle detection system (114 and 700), the external aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle and to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle.
For Claim 19, figures 1A-13B of Fisher ‘779 disclose that the external aerial vehicle detection system is associated with a ground based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect at least one target aerial vehicle.
For Claim 20, figures 1A-13B of Fisher ‘779 disclose that the flight control system comprises a CPU (302) and a flight controller (306) coupled to each other, wherein the at least one sensor comprises a camera (328) operable to detect a position of the target aerial vehicle, the camera operatively coupled to the CPU for processing data associated with the detected position to track a dynamic flight position of the target aerial vehicle, wherein the flight controller is configured to control autonomous flight of the counter attack UAV to intercept the dynamic flight position of the target aerial vehicle.
For Claim 21, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (134) configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle.
For Claim 22, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claim 23, figures 1A-13B of Fisher ‘779 disclose that the aerial vehicle capture countermeasure comprises a plurality of support members connected to the weights (136) and at least one net coupled to the plurality of support members, wherein the plurality of support members and the at least one net are collapsible when in the folded position.
For Claim 24, figures 1A-13B of Fisher ‘779 disclose that the plurality of support members and the net define a plurality of net capture zones, when in the deployed position, each extending in different directions from each other to define a three dimensional zone of capture defined by the aerial vehicle capture countermeasure.
For Claim 26, figure 11 of Fisher ‘779 discloses a release mechanism coupling the flight body to the aerial vehicle capture countermeasure, the counter attack UAV operable to actuate the release mechanism to release the aerial vehicle capture countermeasure from the counter attack UAV after capturing the target aerial vehicle to deliver the captured target aerial vehicle to a particular location.
For Claim 28, figures 1A-13B of Fisher ‘779 disclose a method for aerial neutralization of a target aerial vehicle (104), comprising: detecting a target aerial vehicle; operating a counter attack unmanned aerial vehicle (UAV) (102) to intercept the target aerial vehicle; and capturing the target aerial vehicle with an aerial vehicle capture countermeasure (134 and 140) carried by the counter attack UAV.
For Claim 29, figures 1A-13B of Fisher ‘779 disclose wherein detecting the target aerial vehicle further comprises tracking a dynamic flight position with at least one sensor (326, 328, and 330) of an aerial vehicle detection system, wherein the aerial vehicle detection system comprises a detection sensor on-board the counter attack UAV.
For Claim 31, figures 1A-13B of Fisher ‘779 disclose detecting the target aerial vehicle comprises autonomously detecting the target aerial vehicle and autonomously tracking the target aerial vehicle.
For Claim 32, figures 1A-13B of Fisher ‘779 disclose establishing a pointing position of a camera (130) of the counter attack UAV to track the target aerial vehicle, the pointing position based on command data received from an aerial vehicle detecting system.
For Claim 33, figures 1A-13B of Fisher ‘779 disclose transitioning the aerial vehicle capture countermeasure from a folded position to a deployed position to define a three dimensional zone of capture for capturing the target aerial vehicle.
For Claim 34, figures 1A-13B of Fisher ‘779 disclose actuating a release mechanism coupling the counter attack UAV to the aerial vehicle capture countermeasure to release the aerial vehicle capture countermeasure (fig 1H) from the counter attack UAV after capturing the target aerial vehicle to deliver the target aerial vehicle to a particular location.
For Claim 35, figures 1A-13B of Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating an optical sensor (328) and a radar sensor (326) each supported by the counter attack UAV to detect a position of the target aerial vehicle.
For Claim 36, figures 1A-13B of Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors associated with a ground structure to generate position date associated with the target aerial vehicle, the method further comprising continuously communicating the position data to the counter attack UAV.
For Claim 38, figures 1A-13B of Fisher ‘779 disclose a tangible and non-transitory computer readable medium comprising one or more computer software modules configured to direct the processors to: receive data generated by one or more detection sensors (326, 328, and 330), the data associated with a target aerial vehicle; determine a position of the target aerial vehicle based on the received data; and communicate command data associated with the determined position to at least one counter attack unmanned aerial vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PgPub #2018/0335779).
For Claim 25, while Fisher ‘779 discloses support members it is silent about them being linear rods or radial rods, the Examiner takes Official Notice that it is well known in the art to use a variety of countermeasure designs including those that use rods to secure a net.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with a rod and net countermeasure system that provides enough strength for an attack vehicle to fly into.
For Claims 27 and 30, while Fisher ‘779 is silent about using multiple counter attack UAVs in communication with each other or with a ground station, the Examiner takes Official Notice that it is well known in the art to have a fleet of UAVs that can communicate with each other or with a ground station to provide the ability to use countermeasure on multiple attack vehicles at the same time.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with a plurality of counter attack UAVs that can capture multiple attack vehicles at the same time by being in communication with each other and with a ground station as is well known in the art.
For Claim 37, while Fisher ‘779 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors (326, 328, and 330) to generate position data associated with the target aerial vehicle, however it is silent about using a credibility hierarchy to eliminate position data.  However, the Examiner takes Official Notice that it is well known in the art to use credibility hierarchy to eliminate unwanted or less reliable data so that you have a more accurate detection method.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Fisher ‘779 with a credibility hierarchy in order to have a more accurate detection method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/19/2021